DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Takada (U.S. Patent No. 4,988,141).
Takada (‘141) discloses a system (shown in at least Figs. 1 and 8-10) for use with soft tops (e.g., 2; Fig. 1) in vehicles, comprising:  a bow top clip (shown in Figs. 8-10) comprising a first end (end at 14a), a second end (end at 14b and 11), and a main body (body portion of 12 between 14a and 14b) extending the distance between said first end and said second end, said main body configured to engage with, mount on, or secure to at least a portion (11) of a vehicle; and a crossbar (13);
(concerning claim 2) said vehicle bow top clip main body is curved (as depicted in Fig 10);
(concerning claim 3) said vehicle bow top clip main body has a concave curvature, thus assuming a C-shape or partial C-shape configuration (as depicted in Fig 10);
(concerning claim 4) the vehicle bow top clip main body is made of a flexible or semi-flexible material (where the configurations of the main body of 12 at least depicted between Figs. 9 and 10 demonstrate that the main body of 12 is flexed about crossbar 13);
(concerning claim 5) said vehicle bow top clip main body comprises at least one channel (channel defined between section 14a and 14b having 13 positioned therein, as depicted in at least Fig 10);
(concerning claim 7) the vehicle bow top clip main body comprises a crossbar receiving structure (i.e., a channel defined between section 14a and 14b having 13 positioned therein, as depicted in at least Fig 10), said crossbar receiving structure configured to receive and secure therein at least a portion of said crossbar (13; as depicted in at least Figs. 9 and 10);
(concerning claim 9) a securing member (snap fasteners 14a, 14b, as Fig. 9 depicts the main body of 12 secured to portion 13 of the vehicle structure) configured to secure said main body to said at least a portion of a vehicle; and
(concerning claim 10) said securing member is a strip of material (portion of the strip of material 12 including at least snap fastener 14a) having at least one securing mechanism (14a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (‘141).
Takada (‘141) discloses the claimed system, according to claim 1, except for explicitly describing the crossbar (13) as being flexible or bendable.  
Takada (‘141) is silent of describing details of the material properties of bar 13.  However, it has been well established in general fundamental engineering principals that structural elements possess in their material properties an inherent degree of flexibility or bendability. Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have known and expected the crossbar (13) of Takada (‘141) to be flexible or bendable, since it has been well established in general fundamental engineering principals that such structural components, such as the crossbar 13, are/is inherently flexible and bendable due to their inherent material properties of elasticity, which defines a structural component its predictable ability to flex and bend.  Such elasticity is well known as a benefit in the construction of systems that are subject to vibration and dynamic forces, thereby providing an expected degree of reliably in use. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (‘141) in view of Pfertner (U.S. Patent No. 6,318,791).
Takada (‘141) discloses the claimed system, according to claim 10, except for wherein the at least one securing mechanism is a loop or hook fastening member.
Pfertner (‘791) discloses soft top (“folding top structure 22”, shown in Fig. 1, cited in col. 2, line 27) and securement structure (shown in Fig. 9), including a securing mechanism (48, see Fig. 9) being a loop or hook fastening member (i.e., “VELCRO fastener 48”, col. 4, see lines 26-32), which is employed to secure the top structure 14, 16 to arm 9).
Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have substitutes Takada’s (‘141) the snap fasteners (14a, 14b) with a loop or hook fastening member (48) taught by Pfertner (‘791), since a loop or hook fastening member would offer a length-distance adjustability between its respective fastening portions (at 14a, 14b) when in use to secure to members 13 and 11. 

Allowable Subject Matter
Claims 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: concerning claims 15-17, the prior art of record fails to suggest of make obvious, the claimed system for use with soft tops in vehicles, viewed as a whole, requiring the following claimed combination of the first bow top clip having its main body configured to engage with, mount on, or secure to at least a first portion of a vehicle, a second bow top clip having its main body configured to engage with, mount on, or secure to at least a second portion of a vehicle, and a crossbar. 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Conner (U.S. Patent No. 5,460,409) also represents a system for use with a soft top  and including securement fastener structure in Fig. 3. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Sandy/Primary Examiner, Art Unit 3677